NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



ELBERT CALVIN GRIFFIN,             )
DOC #761368,                       )
                                   )
           Appellant,              )
                                   )
v.                                 )             Case No. 2D17-4448
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed April 5, 2019.

Appeal from the Circuit Court for Hardee
County; Marcus J. Ezelle, Judge.

Elbert Calvin Griffin, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Donna S. Koch,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.

              Affirmed.




SILBERMAN, SALARIO, and BADALAMENTI, JJ., Concur.